Per Curiam:

In this case two members of the Court think that the judgment of the Circuit Court of Appeals should be affirmed. Seven are of opinion that the judgment should be reversed and the judgment of the District Court affirmed — four because proof of the contract alleged in respondent’s affidavits on the motion for summary judgment is precluded by the applicable state parol evidence rule, and three because the contract is contrary to public policy and void, see Tool Company v. Norris, 2 Wall. 45, 54; Hazelton v. Sheckells, 202 U. S. 71, 79; Executive Order No. 9001, Tit. II, par. 5, 6 Fed. Reg. 6788; War Department Procurement Regulations, 10 Code Fed. Reg. (Cum. Supp.) § 81.1181. The judgment of the Circuit Court of Appeals is reversed. Mr. William Dwight Whitney, with whom Mr. Albert B. Connelly was *710on the brief, for petitioner. Mr. J. Edward Lumbard, Jr., with whom Messrs. Ralstone R. Irvine and Theodore S. Hope, Jr. were on the brief, for respondent.